Name: Commission Regulation (EEC) No 1667/86 of 29 May 1986 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/50 Official Journal of the European Communities 30 . 5 . 86 COMMISSION REGULATION (EEC) No 1667/86 of 29 May 1986 introducing a countervailing charge and suspending the preferential customs duty on imports of tomatoes originating in Turkey in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the second indent of Article 1 (2) (a) of Regulation (EEC) No 985/86 ; Whereas, for Turkish tomatoes, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Whereas, in Article 1 of Council Regulation (EEC) No 3671 /81 of 15 December 1981 on imports into the Community of certain agricultural products originating in Turkey (% as amended by Regulation (EEC) No 1 555/84 Q, when the Commission introduces a counter ­ vailing charge on imports of tomatoes originating in Turkey, at the same time it reintroduces for the product in question the conventional rate of customs duty ; whereas, therefore, a rate of customs duty of 18 % should be reintroduced for these tomatoes, with a minimum charge of 3,50 ECU per 100 kilograms net ; Whereas if the system is to operate normally the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25(1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic -mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 985/86 of 4 April 1986 fixing the reference price for tomatoes for the 1986 marketing year (3) fixed the reference price for products of class I for May 1986 at 136,76 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative price or the arithmetic mean of the lowest prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas, in accordance with Article 3 ( 1 ) of Regulation (EEC) No 21 18/74 (4), as last amended by Regulation (EEC) No 3811 /85 (% the prices to be taken into conside ­ ration must be recorded on the representative markets or, HAS ADOPTED THIS REGULATION : Article 1 1 . A countervailing charge of 29,32 ECU per 100 kilo ­ grams net is applied on imports of tomatoes falling within subheading 07.01 M of the Common Customs Tariff originating in Turkey. (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. 46. (3) OJ No L 90 . 5 . 4. 1986, p. 25. ( «) OJ No L 367, 23. 12. 1981 , p. 3 . f) OJ No L 150, 6 . 6 . 1984, p. 4. (8 OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 220, 10 . 8 . 1974, p. 20. M OJ No L 368, 31 . 12. 1985, p. 1 . 30. 5. 86 Official Journal of the European Communities No L 145/51 2. The rate of customs duty on imports of these products shall be 18 % with a minimum charge of 3,50 ECU per 100 kilograms net. Article 2 This Regulation shall enter into force on 31 May 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1986. For the Commission Frans ANDRIESSEN Vice-President